MEMORANDUM **
Dolly Teters appeals pro se the district court’s judgment dismissing her action following a one-day default prove-up hearing. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the decision to deny default judgment, Estrada v. Speno & Cohen, 244 F.3d 1050, 1056 (9th Cir.2001), and review de novo a sua sponte dismissal, Omar v. Sear-Land Service, Inc., 813 F.2d 986, 990. We affirm.
The district court properly determined that Teters is not entitled to damages, and dismissed her action, because the allegations contained in her amended complaint are insufficient to provide her with a legal remedy. See Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir.1988).
We reject Teters’ contention that she was never informed about the nature of her September 16, 2003 hearing and therefore was unprepared to present evidence regarding damages because the record reflects that she was sent notice on April 23, 2003 that her demand for jury trial was denied, and her case would proceed by way of a default prove-up hearing. See Fed. R.Civ.P. 55(b)(2).
*947Teters’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.